Title: To Thomas Jefferson from Mathieû Rufine, 18 May 1805
From: Rufine, Mathieû
To: Jefferson, Thomas


                  
                     
                     
                        Tres Nobles tres Hauts et    
                         puisances Seigneurs 
                     
                     a Brunn en Moraviele 18 May 1805.
                  
                  Le sousigner ci-devant Receveur dans les Douannes en Belgique de Sa Majeste L’Empereur Romaine et Autriche Roi d’Hongrie et de Boheme prend la respectuess liberté de suplier leurs hauts et puisances de vouloir avoir egard a ma tres humble Representation:
                  Comme le nomes Jean baptiste baron de Rufini mon legitime frere, qui est partis pour l’amerique l’an 1732 ou 33. et voila plusieurs anne, que je n’ai eu de ces nouvelles, j’ai suplier, il y a un et demi vos tres hauts et puisances vouloir m’en faire parvenir quelque Conoissance, il doit etre etablis a Montreal Quebec, Boston nouvelle Angletre etc selon les letres que j’en au recue, et quil y avoit fait un brillant fortune, en y epousant un Dame Americaine. 
                  Sil est mort, suplier tres humblement Votres tres Hauts et Puisances y faire parvenir la letre c’incluse a ces Descendent, et vouloir m’en donner un gratieuss avis. Je suis Tres Nobles Tres Hauts et Puisances Seigneurs Votre Tres humble et tres obeissant Serviteur
                  
                     
                        Mathie René Rufini 
                     
                  
               